Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/412834 has claims 27-34 pending.

Priority /Filing Date
Applicant claimed Foreign Priority from British Application No. GB1601094.4, GB1604802.7, GB1613336.5, GB1613335.7 and Australian Application No. AU2017206155 and AU2018200099. The priority filing date of this application is January 20, 2016.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27-34 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i)	As per claim 27, element (n.3) (lines 14-15 of page 2) - it is uncertain how the raw power is transformed into usable form power. It appears that N elemental triggers of the jet-effect transforms the raw power is transformed into power in usable form -but the claim fails to mention how this is performed. Appropriate corrections and clarification required in the claim.
ii)  	As per claim 27, element (n.5) (lines 18-19 of page 2) - it is uncertain how the power in usable form  is transformed into useful-beneficial power. It is, also not clear from the claim- the difference between a) power in usable form b) useful-beneficial power. The claim, in the last limitation attempts to define these powers but the definition and differentiation is vague and indefinite. Appropriate corrections and clarification required in the claim.
iii)  As per claim 27- lines 8-9 of page 4 - it is uncertain how the power converter transforms the power in usable form to useful-beneficial power. Appropriate corrections and clarification required in the claim.

The depended claims 28-34 are rejected based upon their dependency on the independent claim 27.

Allowable Subject Matter
4.	Claims 27-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Geir Arne Solheim (Pub. No.: US 20130099496 A1) teaches Aa ocean wave energy system for generating power from ocean waves includes a platform supporting an array of hollow columns whose respective lower ends are in fluidic communication with ocean waves and whose respective upper ends are in air communication with a turbine arrangement such that wave motion occurring at the lower ends is operable to cause air movement within the columns for propelling the turbine arrangement to generate power output.
Yuri Abramov (U.S. Patent No. 8268030 B2) provides wind energy use. One application provides wind energy use for water harvesting from natural humid air. The method is based on changing thermodynamic state parameters of ambient wind air portions passed through a device comprising convergent-divergent and wing-like components. Those components transform the ambient wind portions into fast and cooled outflowing air portions.
Yuri Abramov (U.S. Patent No. 8221514 B2) conceptually presents an ecologically clean method and apparatus for water harvesting from air. The method is based on changing of thermodynamic state properties of air wind getting a rotation and passing through convergent-divergent nozzles. The apparatus is a water condensation engine exposed to humid wind.
Wayne F. Krouse (Pub. No.: US  20090134623 A1) discloses a system for power generation through movement of fluid having a variety of configurations and implementations. One preferred embodiment includes a system for power generation through movement of fluid includes a power generating cell with a generally cylindrical housing a ring for rotating disposed in said housing, one or more impellers fixedly coupled to said ring, and a generator operably coupled to said ring for receiving energy from the one or more impellers in which fluid is disposed about one or more impellers for creating energy.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146